Citation Nr: 1645069	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for epididymitis.

2.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD), prior to July 24, 2012. 

3.  Entitlement to an initial rating in excess of 50 percent for PTSD since July 24, 2012.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Waco, Texas, Regional Office (RO).  By a rating action in October 2008, the RO granted service connection for epididymitis, and assigned a 0 percent rating, effective January 22, 2008.  By a Decision Review Officer's decision (DRO) in November 2009, the RO granted service connection for PTSD and assigned a 10 percent rating, effective January 22, 2008; that rating action also increased the rating for epididymitis from 0 percent to 10 percent, effective January 22, 2008.  In February 2010, the Veteran appeared and offered testimony at a hearing before a hearing officer at the RO. A transcript of the hearing is of record.  

Subsequently, in a September 2012 rating action, the RO increased the evaluation for PTSD from 10 percent to 50 percent, effective July 24, 2012.  A claimant is presumed to be seeking the highest rating available under law.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of higher ratings for the Veteran's epididymitis and PTSD remains in appellate status.  

In his substantive appeal (VA Form 9), dated in March 2010, the Veteran requested a Travel Board hearing.  However, in a statement in support of claim (VA Form 21-4138), dated in September 2011, the Veteran withdrew his request for a Board hearing.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the pendency of the Veteran's claims, a claim for TDIU was considered and denied by the RO in an October 2014 rating decision.  In his application for TDIU, the Veteran specified that he believed he was unemployable due to his PTSD and his service connected asthma and tinnitus.  Although the Veteran did not initiate an appeal of the October 2014 decision, his appeal of the rating for his PTSD is sufficient to encompass the TDIU question, given that he specified that it was his PTSD, at least in part, that rendered him unemployable.  Thus, the Board has jurisdiction over the TDIU issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.   

VA last examined the Veteran with regard to his PTSD in 2012.  In order to have a complete picture of the functional loss resulting from his PTSD over the appeal period, and particularly given the TDIU aspect of his claim, VA must provide another examination regarding his PTSD.  

A June 2014 progress note indicates that the Veteran was seen in emergency care on June 7, 2014, at which time an ultrasound revealed epididymitis, hydrocele.  He was instructed to follow up with his primary care physician.  He was prescribed medication for pain and infection.  This raises questions as to the current severity of his epididymitis.  Given that that most recent compensation and pension examination from 2012 includes a statement that he had not had epididymitis since 2002, a new examination must be conducted with regard to his epididymitis.  

Accordingly, the appeal is REMANDED for the following actions:  

1.  Associate with the claims file any VA treatment records not previously associated with the claims file.  If, there are no additional VA treatment records, indicate such fact in the claims file.  

2.  Ensure that the Veteran is scheduled for a VA examination to determine the symptoms and severity of his PTSD.  The examiner must describe the functional impairment resulting from the Veteran's PTSD.  

3.  Ensure that the Veteran is scheduled for a VA examination to determine the symptoms and severity of his epididymitis.  The examiner must describe the functional impairment resulting from the Veteran's epididymitis.

4.  After the requested development has been completed, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



